EXHIBIT 10.36




LEASE
                     


 
LANDLORD: 
 
TENANT:
 
PROPERTY:
 
 
 
DATED:
 
H&N Associates, LLC, a Massachusetts Limited Liability Company
 
Advanced Inhalation Research, Inc., a Delaware Corporation
 
Brickyard Square
190 Everett Avenue
Chelsea, Massachusetts
 
December 6, 2000

 
                          
 

 
 

--------------------------------------------------------------------------------

 

Lease dated as of the 6th day of December, 2000, by and between H&N Associates,
LLC, a Massachusetts Limited Liability Company, as landlord (“Landlord”), and
Advanced Inhalation Research, Inc., a Delaware Corporation, as tenant
(“Tenant”).
 
ARTICLE I
 
REFERENCE DATA
 
1.  
 (A)SUBJECTS REFERRED TO:

 
Each reference in this lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Section 1(A):
 
 
LANDLORD’S ADDRESS:
c/o HCG & Associates, Inc.

 
 
637 Washington Street

 
 
Suite 200

 
 
Brookline, MA 02446

 
 
TENANT’S ADDRESS:
190 Everett Avenue, Chelsea, MA 02150

 
 
PROPERTY:

 
 
The land and improvements thereon and known as Brickyard Square, 190 Everett
Avenue, Chelsea, Massachusetts

 
RENTABLE FLOOR AREA OF TENANTS SPACE:
 
All the rentable floor space in all the buildings on the property, including the
buildings shown as buildings A, B, C, D and the garage on the site plan of the
Property and containing approximately 90,675 square feet of floor area, but
specifically excluding the square footage of the smoke stack
 
TOTAL RENTABLE FLOOR AREA OF ALL THE BUILDINGS ON THE PROPERTY:
 
90,675 SQUARE FEET

 
 
COMMENCEMENT DATE:
DECEMBER 15, 2000

 
 
ORIGINAL TERM:
APPROXIMATELY FIFTEEN (15) YEARS FROM THE COMMENCEMENT DATE

 
 
OPTIONS:
TWO (2) OPTIONS TO EXTEND THE TERM FOR FIVE (5) YEARS EACH

 
FIXED RENT:
 
DURING THE PERIOD FROM DECEMBER 15, 2000 THROUGH APRIL 30, 2002, THE FIXED RENT
PAYABLE SHALL BE $524,964.75 PAYABLE AT THE RATE OF $31,816.05 PER MONTH;
 
DURING THE PERIOD FROM MAY 1, 2002 THROUGH DECEMBER 31, 2005, FIXED RENT SHALL
BE PAYABLE AT THE ANNUAL RATE OF $524,964.75/$43,747.06 PER MONTH;
 
 
1

--------------------------------------------------------------------------------

 
 
DURING THE PERIOD FROM JANUARY 1, 2006, THROUGH DECEMBER 31, 2010 FIXED RENT
SHALL BE PAYABLE AT THE ANNUAL RATE OF $632,401.75/$52,700.15 PER MONTH; AND
 
DURING EACH YEAR OF THE BALANCE OF THE ORIGINAL TERM, FIXED RENT SHALL BE
PAYABLE AT THE ANNUAL RATE OF $722,105.25/$60,175.44 PER MONTH
 
ADDITIONAL RENT FOR REAL ESTATE TAXES AND OPERATING COSTS:
 
TENANT PAYS ALL REAL ESTATE TAXES AND OPERATING COSTS OF THE PROPERTY FROM AND
AFTER MAY 1, 2001
 
SECURITY DEPOSIT:  N/A
GUARANTOR:  ALKERMES, INC.

 
 
PERMITTED USE:

 
FOR PHARMACEUTICAL MANUFACTURING PURPOSES AND RELATED GENERAL OFFICE USE AND FOR
ALL OTHER LEGAL PURPOSES PERMITTED BY THE APPLICABLE ZONING REGULATIONS
 
PUBLIC LIABILITY INSURANCE LIMITS:
 
BODILY INJURY:                                           $5,000,000
 
PROPERTY DAMAGE:                                           $2,000,000
 
(B)  
EXHIBITS

 
The exhibits listed below in this Section are incorporated in this lease by
reference and are to be construed as part of this lease:
 
EXHIBIT A
Plan Showing the Demised Premises

EXHIBIT B
Landlord’s Required Work

EXHIBIT C
Tenant’s Work

EXHIBIT D
Landlord’s Services

EXHIBIT E
Intentionally Omitted

EXHIBIT F
Legal Description of Lot

GUARANTEE
 
ARTICLE II
 
PREMISES
 
2.  
PREMISES

 
Subject to and with the benefit of the provisions of this lease, Landlord hereby
leases to Tenant, and Tenant leases from Landlord, the entire premises set forth
on Exhibit A and described on Exhibit A including, but not limited to the
buildings shown as building “A”, building “B”, building “C” and building “D”,
and including the smoke stack subject, however, to easements, reservations and
restrictions of record.  Tenant agrees that in the event Tenant subleases or
otherwise permits any other entity to use space on the smoke stack for
communications devices, Tenant shall first obtain the approval of Landlord
therefor, and any revenues received by Tenant for such use shall be shared
equally with Landlord after first deducting from such revenue all third party
costs and expenses, brokerage commissions, legal fees and the like related to
such use of the smoke stack.  Tenant may place an antenna for Tenant’s use on
the smoke stack.  Tenant’s space is hereinafter referred to as “the demised
premises”.  The parcel of land on which the buildings are located is sometimes
hereafter referred to as “the Lot”.  The Lot is represented by the area outlined
by a bold line upon said Exhibit A.  It is understood and agreed that said plan
is intended only to show the approximate size of the Lot as presently
constituted and the approximate size and location of the buildings and for no
other purpose.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
TERM AND CONSTRUCTION
 
3.  
 (A)ORIGINAL TERM

 
To have and to hold for a period of fifteen (15) and a fraction years (“the
Term” or “the Original Term”) commencing on December 15, 2000 (being hereafter
referred to as “the Commencement Date”) and, unless sooner terminated as
provided herein, ending on December 31, 2015.
 
(B)  
LANDLORD’S REQUIRED WORK

 
Landlord agrees to use reasonable efforts to complete Landlord’s Required Work
as described in Exhibit B, and within the time set forth therein.
 
Landlord shall permit Tenant access (at Tenant’s sole risk) for installing
equipment and furnishings in the demised premises prior to the Commencement Date
if it can be done without material interference with, or delay of, Landlord’s
Required Work in the demised premises and/or in other portions of the buildings.
 
(C)  
TENANT’S WORK

 
Tenant agrees that Tenant’s Work shall be in accordance with the provisions of
Exhibit C and Tenant shall diligently perform all work necessary and if required
in order to cause the demised premises to not violate any applicable building,
safety, fire and health codes or applicable zoning ordinance.
 
(D)  
GENERAL CONSTRUCTION PROVISIONS

 
All construction work required or permitted by this lease, whether by Landlord
or by Tenant, shall be done in a good and workmanlike manner and in compliance
with all applicable laws and all lawful ordinances, regulations and orders of
governmental authorities and insurance rating or inspection bureaus having
jurisdiction over the buildings.  Either party may inspect the work of the other
at reasonable times and shall promptly give notice of observed defects.
 
(E)  
CONSTRUCTION ALLOWANCE

 
As an inducement for Tenant to execute this lease and prepare the demised
premises for Tenant’s occupancy, Landlord shall pay to Tenant the sum of
197,225.00 for Tenant’s work in the office space comprising part of the demised
premises; $30,000.00 for Tenant’s work on the warehouse bathrooms; $80,000.00
for Tenant’s Work on the sprinkler system; and $70,000.00 for Tenant’s Work on
the warehouse heating system.  In addition, Landlord shall pay to Tenant an
additional $5,000.00 in the event Tenant installs its own floor covering in the
600 square foot lobby.  So long as Tenant shall not then be in default in the
performance of its agreements contained in this lease, Landlord shall pay said
sums to Tenant upon the last to occur of:  (a) the thirtieth (30th) day after
the Tenant’s architect certifies that Tenant’s Work has been substantially
completed; and (b) the receipt by Landlord of waivers of liens from all
contractors supplying labor and/or material for Tenant’s work.  In the event
Landlord fails to pay said allowance to Tenant within thirty (30) days after
notice from Tenant that same is past due, Tenant may offset the amount of said
allowance that remains unpaid, together with interest on the unpaid sum at the
Default Rate (as defined below), from fifty percent (50%) of the monthly fixed
rent thereafter payable by Tenant until paid in full.  This shall be Tenant’s
sole remedy for Landlord’s failure to pay said construction allowance.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
LANDLORD’S COVENANTS
 
4.  
 (A)LANDLORD’S COVENANTS DURING THE TERM:

 
Landlord covenants during the Term:
 
(1) To furnish, through Landlord’s employees or independent contractors, the
services listed in Exhibit D; and
 
(2) Except as otherwise provided in this lease, to repair the roof and make all
structural repairs to the buildings and the parking lot and elevator as may be
necessary to keep them in serviceable condition provided, however, that if any
of said repairs due necessitated by Tenant’s Work or Tenant’s alterations or
improvements, Tenant shall make all such repairs as may be necessary.
 
(3) Landlord warrants that the entrances and exits to the buildings shall be in
compliance with the Americans with Disabilities Act upon the Commencement Date,
and Landlord shall be responsible for maintaining said entrances and exits in
compliance during the Term.  Landlord represents that the Property is not in
violation of applicable zoning regulations.  Landlord has received no notice of
any noncompliance of the Property with Massachusetts General Laws, Chapter 2lE
or the Department of Environmental Protection’s Massachusetts Contingency Plan
and, to the best of Landlord’s knowledge, the buildings contain no asbestos or
other hazardous materials.
 
(4) Landlord will keep the buildings and other structures (including all
alterations, additions, and changes thereto to the extent made by Landlord)
which are located within the Lot, insured under an all risks property insurance
policy (not excluding from coverage perils normally included within the
definitions of extended coverage, vandalism and malicious mischief, earthquake
and flood), in the amount of one hundred percent (100%) of the replacement value
of the base buildings (excluding Tenant’s improvements), with endorsements for
contingent liability from operation of building laws, increased costs of
construction, and demolition costs which may be necessary to comply with
building laws.  The insurance required hereby shall be written by a company
authorized to do business in the state of the location of the demised
premises.  Landlord will be responsible for determining the amount of property
insurance to be maintained, but such coverage will be on an agreed value basis
to eliminate the effects of co-insurance.  Landlord will provide to Tenant a
certificate from Landlord’s insurer evidencing the coverage required under this
lease, which certificate will include the waiver of subrogation.
 
Landlord shall also maintain from and after the date of this lease and
throughout the lease Term, commercial general liability insurance on an
occurrence basis against claims on account of bodily injury, death or property
damage incurred upon any part of the demised premises.  Such insurance policy
will have combined single limits of not less than Two Million Dollars
($2,000,000.00) per occurrence and provide contractual coverage of Landlord’s
liability to Tenant assumed under the indemnification provision under this
lease.  The insurance required hereby shall be written by a company authorized
to do business in the state of the location of the demised premises.  Landlord
will provide to Tenant a certificate from Landlord’s insurer evidencing the
coverage required under this lease.  Insurance against any or all of such risks
may be maintained under a blanket policy covering the demised premises and other
real estate of Landlord and/or its affiliated business organizations provided
the demised premises is specifically scheduled.  Said policies may contain
sublimits on earthquake and flood insurance.
 
 
4

--------------------------------------------------------------------------------

 
The proceeds of Landlord’s property insurance in case of loss or damage will be
applied on account of the obligation of Landlord to repair and/or rebuild the
damaged or destroyed buildings (but excluding Tenant’s improvements) in
accordance with Article VIII of this lease provided, however, that Landlord may
rebuild the buildings with a block structure, and not brick structure.
 
Tenant agrees to pay to Landlord, as additional rent and as part of Operating
Expenses, the cost to Landlord of keeping the demised premises insured as
hereinabove provided.
 
(B)  
INTERRUPTIONS

 
Landlord shall not be liable to Tenant for any compensation or reduction of rent
by reason of inconvenience or annoyance or for loss of business arising from (a)
power losses or shortages, or (b) the necessity of Landlord’s entering the
demised premises for any of the purposes in this lease authorized, including
without limitation, for repairing or altering the demised premises or any
portion of the Building or for bringing materials into and/or through the
demised premises in connection with the making of repairs or alterations.
 
In case Landlord is prevented or delayed from making any repairs, alterations or
improvements or furnishing any service or performing any other covenant or duty
to be performed on Landlord’s part, by reason of any cause reasonably beyond
Landlord’s control, Landlord shall not be liable to Tenant therefor, nor, except
as expressly otherwise provided in Article VIII, shall Tenant be entitled to any
abatement or reduction of rent by reason thereof, nor shall the same give rise
to a claim in Tenant’s favor that such failure constitutes actual or
constructive, total or partial, eviction from the demised premises.  Landlord
reserves the right to stop any service or utility system when necessary in
Landlord’s reasonable opinion by reason of accident or emergency or until
necessary repairs have been completed.  Except in case of emergency repairs,
Landlord will give Tenant reasonable advance notice (but in any event not less
than forty eight (48) hours) of any contemplated stoppage and, in any event,
Landlord will use reasonable efforts to avoid unnecessary inconvenience to
Tenant by reason thereof.
 
Notwithstanding anything in this Section (B) of Article IV to the contrary, in
the event any such disruption to Tenant’s operations and use of the demised
premises is attributable to Landlord’s negligence, or that of its agents,
contractors, servants or employees, or is attributable to a breach by Landlord
of its obligations under this lease, and if such disruption shall materially
impair Tenant’s use of the demised premises for a period in excess of five (5)
business days in duration, then a just proportion of the Rent, according to the
nature and extent of the impairment to Tenant’s operation and use of the demised
premises shall abate for any such period of time from the date of disruption
which is in excess of said five (5) business days in duration.
 
ARTICLE V
 
RENT
 
5.  
 (A)FIXED RENT

 
Tenant agrees to pay, without any offset or reduction whatever (except as made
in accordance with the express provisions of this lease), fixed monthly rent
equal to 1/12th of the annual Fixed Rent, such rent to be paid in equal
installments in advance on the first day of each calendar mouth included in the
Term; and for any portion of a calendar month at the commencement or the end of
the Term, a portion of such fixed monthly rent, prorated on a per diem
basis.  All payments of Fixed and additional rent shall be made in lawful money
of the United States and shall be made to H&N Associates, LLC and sent to
Landlord at the address set forth in Section (A) of Article I above, or to such
other person and/or at such other address as Landlord may from time to time
designate.
 
 
5

--------------------------------------------------------------------------------

 
 
If any payment of rent or any other payment payable hereunder by Tenant to
Landlord shall not be paid when due, the same shall bear interest from the date
when the same was payable until the date paid at the lesser of (a) prime plus
one percent (1%) with a floor of twelve percent (12%) per annum, or (b) the
highest lawful rate of interest which Landlord may charge to Tenant without
violating any applicable law (“the Default Rate”).  Such interest shall
constitute additional rent payable hereunder.
 
(B)  
ADDITIONAL RENT - TAXES

 
(1) For the purposes of this Section, “Tax Year” shall mean the twelve-month
period in use in the City of Chelsea for the purpose of imposing ad valorem
taxes upon real property.  In the event that said City changes the period of its
tax year, “Tax Year” shall mean a twelve-month period commencing on the first
day of such new tax year, and each twelve-month period commencing on an
anniversary of such date during the Term of this lease.  For purposes of this
Section “the Property” shall mean the Lot and all improvements thereon from time
to time, including the buildings.  For purposes of this Section the Real Estate
Taxes imposed with respect to the Property shall mean the sum of:  (i) the real
estate taxes upon the buildings (determined in accordance with the real estate
tax bill, the assessor’s records or a certification from the assessor), plus
(ii) the real estate taxes upon the Lot.  Real Estate Taxes shall not include
any of the following:  (i) any franchise, gift, estate, inheritance, conveyance,
transfer, capital investment or other tax assessed against Landlord or
Landlord’s heirs, successors or assigns; (ii) any income, excess profits or
other tax, assessment, charge, or levy on the rent payable by Tenant under this
lease; or (iii) any interest, fine, or penalty for late payment or nonpayment by
Landlord of any Real Estate Taxes, provided Tenant has timely paid the Real
Estate Taxes.  Further, as regards any assessment which under the laws then in
force may be paid in installments, there will be included within the meaning of
the term “Real Estate Taxes” with respect to any fiscal year only the current
annual installment.
 
(2) Tenant shall not be obligated to pay Real Estate Taxes assessed with respect
to the Property for any period, prior to May 1, 2001.  Commencing on May 1,
2001, and thereafter, during the Term.  Tenant shall pay to Landlord, as
additional rent, the Real Estate Taxes imposed with respect to the Property for
each Tax Year, such amount to be apportioned on a per diem basis for any
fraction of a Tax Year during which May 1, 2001, shall occur.
 
(3) If Landlord shall receive any tax refund or rebate or sum in lieu thereof
with respect to any Tax Year after May 1, 2001, then out of any balance
remaining thereof, after deducting Landlord’s reasonable expenses incurred in
obtaining such refund, rebate or other sum, Landlord shall pay to Tenant,
provided that Tenant is not then in monetary default in the performance of any
of its obligations hereunder, such refund or rebate, but in no event shall
Landlord pay to Tenant out of such refund, rebate or other sum for any Tax Year
more than the amount paid by Tenant to Landlord pursuant to this Section (B) for
such Tax Year.
 
(4) Any betterment assessment, so-called “rent tax.”  or any other tax levied or
imposed by any governmental authority, in lieu of or as a substitute for Real
Estate Taxes shall nevertheless be deemed to be Real Estate Taxes for the
purpose of this Section (B).  Furthermore, to the extent that any equipment
installed as part of the Property (e.g. heating or air conditioning equipment)
shall be classified as personal property for purposes of taxation, and if such
taxes are levied against Landlord or the Property, any personal property taxes
thereon shall be deemed to be Real Estate Taxes for purposes of this Section
(B).
 
 
6

--------------------------------------------------------------------------------

 
 
(5) Landlord shall, within thirty (30) days of receiving notification thereof,
send to Tenant notice of any increases in assessments for Real Estate
Taxes.  Provided Tenant at least thirty (30) days prior has requested Landlord
to make such a contest and Landlord has not then previously filed or does not
thereafter within said thirty (30) days file a contest of the amount or validity
of specific Real Estate Taxes which are payable by Tenant, Tenant will have the
right, at Tenant’s expense, to contest the amount or validity of Real Estate
Taxes by appropriate administrative and legal proceedings brought either in
Tenant’s name, Landlord’s name or jointly with Landlord, as Tenant may deem
appropriate, by counsel selected and engaged by Tenant.  Landlord will execute
and deliver to Tenant whatever documents may be necessary or proper to permit
Tenant to contest Real Estate Taxes or which may be necessary to secure payment
of any refund which may result from any such proceedings.  Any refund resulting
from a proceeding brought either by Tenant or Landlord or by them jointly will
be applied first to reimburse the party or parties who brought the proceedings
for the costs incurred with the proceedings, and then to reimburse Tenant for
the difference between the amount Tenant paid for Real Estate Taxes for each
fiscal year involved in the proceeding and the amount Tenant would have been
required to pay if the Real Estate Taxes had been assessed in accordance with
the decision rendered in the proceeding, together with interest in the amount of
such difference at the annual rate allowed by the court on the overpayment of
Real Estate Taxes.  Any remaining balance will be paid to Landlord.
 
Landlord shall pay to the appropriate governmental authorities, on or before
same are due, all taxes, assessments, levies or related charges due and payable
to said authorities.
 
(C)  
ADDITIONAL RENT - OPERATING COSTS

 
(1) For the purposes of this Section, the following terms shall have the
following respective meanings:
 
Operating Year:  Each successive fiscal year (as adopted by Landlord) in which
any part of the Term of this lease shall fall.
 
“Operating Expenses” shall mean all costs or expenses incurred for the
operation, external cleaning, external maintenance, repair and upkeep of the
Property (as such term is defined in subsection (B) above), including, without
limitation, all costs of maintaining and repairing the elevator and the parking
lot (including snow removal, landscaping and grounds maintenance, parking lot
operation and maintenance and parking lot lighting and of all repairs and
replacements (other than repairs or replacements for which Landlord has received
reimbursement from contractors, or from others) necessary to keep the Property
in good working order, repair, appearance and condition; all costs of any
reasonable insurance carried by Landlord relating to the Property and as set
forth in Subsection (4) of Section (A) of Article IV above, payments under all
service contracts relating to the foregoing (provided the cost of same is
reasonably competitive with other services offering a similar level of service);
all compensation, fringe benefits, payroll taxes and workmen’s compensation
insurance premiums related thereto with respect to any employees of Landlord or
its affiliates engaged in security and maintenance of the Property to the extent
of time spent on the Property; and internal bookkeeping professional fees and
expenses; and a management fee of three percent (3%) of the Fixed
Rent.  Notwithstanding the foregoing, Operating Expenses shall not include the
following:  (i) Real Estate Taxes; (ii) cost of capital improvements or capital
repairs other than repair and repaving of the parking lot and the repair and
replacement of the parking lot lighting, (iii) cost of roof repairs, unless
caused by Tenant; (iv) cost of repairing design or construction defects; (v)
cost of improvements, repairs, or replacements covered by insurance or
reimbursed by third parties; (vi) repairs or other work (including rebuilding)
occasioned by casualty or condemnation; (vii) repainting of the buildings;
(viii) principal or interest on debt or amortization payments on any mortgages
or deeds of trust or any other debt for borrowed money and amortization of
improvements; (ix) depreciation of Landlord’s original investment in the demised
premises; (x) amounts paid by Landlord to affiliates of Landlord for services in
connection with any common areas, to the extent such fees are in excess of the
ordinary and reasonable fees paid in arm’s length transaction; (xi) rents and
other charges payable to underlying landlords including any charges arising due
to violations of said leases; and (xii) the costs and expenses related to
investigation of, testing for, removal and/or clean up of Hazardous Materials
unless caused by Tenant.
 
 
7

--------------------------------------------------------------------------------

 
 
There shall not be included in such Operating Expenses brokerage fees (including
rental fees) related to the operation of the buildings; interest and
depreciation charges incurred on the Property; or expenditures made by Tenant
with respect to (i) cleaning, maintenance and upkeep of the demised premises.
 
If during the Term of this lease, Landlord shall make any capital expenditures
reasonably necessary to maintain the parking lot or the parking lot lighting,
the total amount of which is not properly included in Operating Expenses for the
calendar year in which they were made, there shall nevertheless be included in
Operating Expenses for each calendar year in which and after such capital
expenditure is made the annual charge-off of such capital expenditure.  (Annual
charge-off shall be determined by (i) dividing the original cost of the capital
expenditure by the number of years of useful life thereof [the useful life shall
be reasonably determined by Landlord in accordance with generally accepted
accounting principles and practices in effect at the time of acquisition of the
capital item]; and (ii) adding to such quotient an interest factor computed on
the unamortized balance of such capital expenditure based upon an interest rate
reasonably determined by Landlord as being the interest rate then being charged
for long term mortgages by institutional lenders on like properties within the
locality in which the buildings are located).
 
Tenant’s Share of Operating Expenses:  One hundred percent (100%) of the
Operating Expenses.
 
(2) Tenant shall not be obligated to pay the Operating Expenses for the period
of time prior to May 1, 2001.  Commencing on May 1, 2001 and thereafter during
the Term, Tenant shall pay to Landlord, as additional rent, Tenant’s Share of
Operating Expenses, such amount to be apportioned on a per diem basis for any
fraction of an Operating Year during which May 1, 2001 shall occur.
 
 
8

--------------------------------------------------------------------------------

 
 
(D)  
MONTHLY PAYMENTS

 
Payment on account of the additional rent described in Sections (B) and (C)
above shall be paid monthly on the first day of each and every month included in
the Term commencing, however, on May 1, 2001.  Promptly after the end of each
Tax Year, Landlord shall make a determination of Tenant’s share of real estate
taxes and Operating Expenses.  On or before the first day of April of each
calendar year (the “Statement Deadline”), Landlord will deliver a statement (the
“Operating Expenses Statement”) to Tenant certified by Landlord’s authorized
representative showing:  (i) the amount of the actual Operating Expenses for the
preceding calendar year, with a breakdown of amounts by major categories of the
Operating Expenses, and (ii) the amounts paid by Tenant toward the estimated
Operating Expenses during the preceding calendar year; and if the aforesaid
payments theretofore made for such period by Tenant exceed Tenant’s share, such
overpayment shall be credited against the payments thereafter to be made by
Tenant pursuant to this Section (D); and if Tenant’s share is greater than such
payments theretofore made on account for such period, Tenant shall make a
suitable payment to Landlord.  The initial monthly payment on account of said
additional rent shall be replaced after Landlord’s determination of Tenant’s
share for the preceding Tax Year by a payment which is one-twelfth (1/12th) of
Tenant’s actual share thereof for the immediately preceding Tax Year, with
adjustments as appropriate where such period is less than a full twelve-month
period.  Appropriate adjustments shall be made in said monthly payment if the
real estate taxes upon the Property for the current Tax Year shall be known
prior to the end of said Tax Year and/or if real estate taxes shall be payable
to the taxing authority in installments, all to the end that as each payment of
real estate taxes shall become payable Landlord shall have received from Tenant
payments sufficient in amount to pay Tenant’s share of the building’s Share of
Real Estate Taxes then payable by Landlord.  At Landlord’s election, Landlord
may use its fiscal year rather than Tax Years for purposes of the adjustments
described in this Section.
 
(E)  
ADDITIONAL RENT - ELECTRICITY, GAS, WATER & SEWER

 
(1) The demised premises shall have utility meters measuring the amount of the
utilities consumed in the demised premises, and commencing upon the Commencement
Date, Tenant shall pay to the utility companies furnishing such utilities,
promptly upon the receipt of bills therefor, the cost of such utilities consumed
in the demised premises.
 
(2) Tenant’s use of electricity in the demised premises shall not at any time
exceed the capacity of any of the electrical conductors or equipment in or
otherwise serving the demised premises.  Landlord warrants that 1,200 amp
electrical service is provided to the Property.
 
ARTICLE VI
 
TENANT’S COVENANTS
 
6.  
TENANT’S COVENANTS DURING THE TERM

 
Tenant covenants during the Term and such other time as Tenant occupies any part
of the demised premises:
 
(1) To pay when due (a) all Fixed Rent and additional rent, (b) all taxes which
may be imposed on Tenant’s personal property in the demised premises (including,
without limitation, Tenant’s fixtures and equipment) regardless to whomever
assessed, and (c) all charges by any public utility for telephone and other
utility services rendered to the demised premises;
 
 
9

--------------------------------------------------------------------------------

 
 
(2) Except as otherwise provided in Article VIII and Section 4(A)(2), to keep
the demised premises in good order, repair and condition, reasonable wear and
tear only excepted; to replace all light bulbs as necessary; all cleaning and
janitorial services for the demised premises; maintain and replace all interior
glass; keep all utilities, pipes, conduits, drains and other installations used
in connection with the demised premises, including, without limitation, the
heating, ventilating and air conditioning systems in good order, condition and
repair; and at the expiration or termination of this lease peaceably to yield up
the demised premises and all changes and additions therein in such order, repair
and condition, first removing all goods and effects of Tenant and those claiming
under Tenant and any items the removal of which is required by any agreement
between Landlord and Tenant (or specified therein to be removed at Tenant’s
election and which Tenant elects to remove), and repairing all damage caused by
such removal and restoring the demised premises and leaving them clean and
neat.  Notwithstanding the foregoing, in the event that Tenant proposes to make
any installation, alteration, addition or improvement to the demised premises,
Tenant shall give written notice to Landlord no later than fifteen (15) business
days prior to the proposed date of the commencement of construction of such
installation, alteration, addition or improvement, together with plans and
specifications therefor.  Within ten (10) business days after the receipt by
Landlord of such written notice and said plans and specifications, Landlord
shall notify Tenant in writing whether it must remove the same at the expiration
or termination of the Term of this lease, and the failure of Landlord to provide
such written determination to Tenant within said ten (10) business days shall
constitute Landlord’s determination that such installation, alteration, addition
and/or improvement need not be removed at the expiration or termination of the
Term of this lease.  If Tenant elects not to request Landlord’s consent then
Tenant shall remove from the demised premises (repairing any damage caused by
such removal) any such installation, alteration, addition or improvement made
without Landlord’s consent and which Landlord requests Tenant remove within
thirty (30) days after the expiration or termination of the Term of this
lease.  Such removal shall include returning the previously modified portions of
the demised premises to their condition prior to the making of such
installations, alterations, additions or improvements.  Tenant’s obligations
hereunder shall survive the expiration or termination of the term of this
lease.  For purposes of this Section (2) the word “repairs” includes the making
of replacements when necessary;
 
(3) Continuously from the Commencement Date, to use the demised premises only
for the Permitted Use; and not to injure or deface the demised premises,
buildings, or Lot; nor permit any use thereof which is improper, offensive,
contrary to law or ordinances, or which is liable to invalidate any insurance on
the buildings (or any portion thereof) or its contents, or liable to render
necessary any addition to the buildings.  Landlord acknowledges that Tenant’s
use of the demised premises as a biotechnology company, including, but not
limited to pharmaceutical manufacturing, will not invalidate the insurance on
the buildings;
 
(4) Intentionally Omitted;
 
(5) To keep the demised premises equipped with all safety appliances required by
law or ordinance or any other regulation of any public authority and to procure
all licenses and permits required because of any use made by Tenant and, if
requested by Landlord, to do any work required because of such use, it being
understood that the foregoing provisions shall not be construed to broaden in
any way the Permitted Use;
 
 
10

--------------------------------------------------------------------------------

 
 
(6) Not without the prior written consent of Landlord (which consent Landlord
agrees that it shall not unreasonably withhold, delay or condition), to assign,
hypothecate, pledge or otherwise encumber this lease, to make any sublease or to
permit occupancy of the demised premises or any part thereof by anyone other
than Tenant, voluntarily or by operation of law, and as additional rent, to
reimburse Landlord promptly upon demand for reasonable legal and other expenses
incurred by Landlord in connection with any request by Tenant for consent to
assignment or subletting.  If and whenever Tenant shall not be a so-called
“publicly held” company, it is understood and agreed that the transfer of fifty
percent (50%) or more of the stock in Tenant of any class (whether at one time
or at intervals) shall constitute an “assignment” of Tenant’s interest in this
lease.  If there shall be any assignment or subletting by Tenant pursuant to the
provisions of this paragraph, Tenant and Tenant’s Guarantor shall remain
primarily liable for the performance and observance of the covenants and
agreements herein contained on the part of Tenant to be performed and observed,
such liability to be (in the case of any assignment) joint and several with that
of such assignee.  It is expressly understood and agreed that no assignment of
Tenant’s interest in this lease shall be effective until such time as Tenant
shall deliver to Landlord an agreement from the assignee, which agreement shall
be reasonably satisfactory to Landlord in form and substance and shall provide
that the assignee agrees with Landlord to be primarily liable for the
performance and observance of the covenants and agreements herein contained on
the part of Tenant to be performed and observed, such liability to be joint and
several with that of Tenant.  Landlord hereby agrees, however, that Tenant may,
without Landlord’s consent, assign its interest in this lease or sublet the
whole or part of the demised premises to (a) an entity which owns all of the
outstanding stock of Tenant (“Tenant’s Parent”); (b) an entity wholly owned by
Tenant or by Tenant’s Parent (“a Subsidiary”); (c) an entity resulting from the
consolidation or merger of Tenant with any other entity; or (d) an affiliate of
Tenant or Tenant’s Guarantor;
 
(7) To defend Landlord, with counsel acceptable to Landlord, save Landlord
harmless from, and indemnify Landlord against any liability for injury, loss,
accident or damage to any person or property and from any claims, actions,
proceedings and expenses and costs in connection therewith (including, without
implied limitation, reasonable counsel’s fees):  (i) arising from the omission,
fault, willful act, negligence or other misconduct of Tenant or anyone claiming
under Tenant, or from any use made or thing done or occurring upon or about the
demised premises but not due to the omission, fault, willful act, negligence or
other misconduct of Landlord, or (ii) resulting from the failure of Tenant to
perform and discharge its covenants and obligations under this lease.  Landlord
agrees that it will defend Tenant, with counsel acceptable to Tenant, save
Tenant harmless from, and indemnify Tenant against any liability for injury,
loss, accident or damage to any person or property and from any claims, actions,
proceedings and expenses and costs in connection therewith (including, without
implied limitation, reasonable counsel’s fees):  (i) arising from the omission,
fault, willful act, negligence or other misconduct of Landlord or anyone
claiming under Landlord, or from any use made or thing done or occurring upon or
about the demised premises but not due to the omission, fault, willful act,
negligence or other misconduct of Tenant, or (ii) resulting from the failure of
Landlord to perform and discharge its covenants and obligations under this
lease, or (iii) arising from any hazardous material placed on the demised
premises by Landlord or its agents or employees, or existing prior to Tenant’s
occupancy of the demised premises.  Landlord shall be responsible for
remediating such hazardous material if required by law.
 
(8) To maintain public liability insurance upon the demised premises in amounts
which shall, at the beginning of the Term, be at least equal to $5,000,000.00
for bodily injury or death to one or more individuals and $2,000,000.00 for
damage to property, and from time to time during the Term, shall be for such
higher limits, if any, as are customarily carried in the area in which the
demised premises are located upon property similar in type and use to the
demised premises.  Such insurance shall name Landlord, Landlord’s Managing
Agent, and Landlord’s Mortgagee as additional insureds.  Tenant shall deliver to
Landlord the policies of such insurance, or certificates thereof, not more than
fifteen (15) days following the Commencement Date, and each renewal policy or
certificate thereof, not more than fifteen (15) days following the expiration of
the policy it renews.  Each such policy shall be written by a responsible
insurance company authorized to do business in the Commonwealth of Massachusetts
and shall provide that the same shall not be modified or terminated without at
least twenty (20) days’ prior written notice to each named insured;
 
(9) To keep all employees working in the demised premises covered by workmen’s
compensation insurance in amounts required by law;
 
 
11

--------------------------------------------------------------------------------

 
 
(10) To permit Landlord and its agents entry:  to examine the demised premises
at reasonable times and, if Landlord shall so elect, to make repairs,
alterations and replacements; to remove, at Tenant’s expense, any changes,
additions, signs, curtains, blinds, shades, awnings, aerials, flagpoles, or the
like not consented to in writing; and to show the demised premises to
prospective tenants during the twelve months preceding the expiration of the
Term and to prospective purchasers and mortgagees at all reasonable
times.  Tenant shall be allowed exclusive building mounted signage.  Such
signage shall be provided at Tenant’s expense, subject to all applicable
building codes and zoning by-laws.  Further, subject to the receipt by Tenant of
all necessary approvals (if any are so required), from the City of Chelsea,
Tenant shall have the right to install communications devices on the roof of
building A and/or building B.  The size, location and method of attachment shall
be subject to Landlord’s prior review and approval and shall be in compliance
with all state and local building codes and other applicable zoning
restrictions.  All costs associated with the installation, maintenance and
removal of such rooftop installations shall be the sole responsibility of
Tenant.  Tenant shall in no event void Landlord’s roof warranties and
guaranties;
 
(11) Not to place a load upon any part of the floor of the demised premises
exceeding that for which said floor was designed or in violation of what is
allowed by law.  Tenant’s business machines and mechanical equipment which cause
vibration or noise that may be transmitted to the building structure or to any
other space in the buildings shall be placed and maintained by Tenant so as not
to cause structural damage to the buildings;
 
(12) All the furnishings, fixtures, equipment, effects and property of every
kind, nature and description of Tenant and of all persons claiming by, through
or under Tenant which, during the continuance of this lease or any occupancy of
the demised premises by Tenant or anyone claiming under Tenant, may be on the
demised premises or elsewhere in the buildings or on the Lot shall be at the
sole risk and hazard of Tenant, and if the whole or any part thereof shall be
destroyed or damaged by fire, water or otherwise, or by the leakage or bursting
of water pipes, steam pipes, or other pipes, by theft, or from any other cause,
no part of said loss or damage is to be charged to or to be borne by Landlord,
unless caused by the negligence or willful act of Landlord or its agents,
servants, contractors or employees;
 
(13) To pay promptly when due the entire cost of any work done on the demised
premises by Tenant and those claiming under Tenant; not to cause or permit any
liens for labor or materials performed or furnished in connection therewith to
attach to the demised premises; and immediately to discharge any such liens
which may so attach;
 
(14) Intentionally Omitted;
 
(15) To pay to Landlord one and one half (1½) times the total of the Fixed Rent
and additional rent then applicable for each month or portion thereof that
Tenant shall retain possession of the demised premises or any part thereof after
the termination of this lease, whether by lapse of time or otherwise; however,
the provisions of this subsection shall not operate as a waiver by Landlord of
any right of re-entry provided in this lease or as a matter of law;
 
(16) To insure the contents, equipment, and improvements of Tenant and those
claiming under Tenant, under policies covering at least fire and the standard
extended coverage risks, in amounts equal to the replacement cost thereof, the
terms of which policies shall provide that such insurance shall not be canceled
without at least twenty (20) days’ prior written notice to Landlord.  Copies of
such insurance policy or policies, or certificates thereof, shall be delivered
to Landlord not more than fifteen (15) days following the Commencement Date and
each renewal policy or certificate thereof, not more than fifteen (15) days
following the expiration of the policy it renews; and
 
 
12

--------------------------------------------------------------------------------

 
 
(17) To pay Landlord’s expenses, including reasonable attorney’s fees, incurred
in enforcing any obligation of Tenant in this lease.  Landlord agrees that it
shall pay Tenant’s expenses including reasonable attorney’s fees incurred in
enforcing any obligation of Landlord in this lease.
 
ARTICLE VII
 
DEFAULT
 
7.  
 (A)EVENTS OF DEFAULT

 
(1) If Tenant shall default in the payment of Fixed Rent, additional rent or
other payments required of Tenant, and if Tenant shall fail to cure said default
within ten (10) days after receipt of notice of said default from Landlord, or
(2) if Tenant shall default in the performance or observance of any other
agreement or condition on its part to be performed or observed and if Tenant
shall fail to cure said default within thirty (30) days after receipt of notice
of said default from Landlord (but if longer than thirty (30) days shall be
reasonably required to cure said default, then if Tenant shall fail to commence
the curing of such default within thirty (30) days after receipt of said notice
and diligently prosecute the curing thereof to completion), or (3) if any person
shall levy upon, or take this leasehold interest or any part thereof upon
execution, attachment or other process of law, or (4) if Tenant or Guarantor
shall make an assignment of its property for the benefit of creditors, or (5) if
Tenant or Guarantor shall be declared bankrupt or insolvent according to law, or
(6) if any bankruptcy or insolvency proceedings shall be commenced by or against
Tenant or Guarantor, or (7) if a receiver, trustee or assignee shall be
appointed for the whole or any part of Tenant’s or Guarantor’s property, then in
any of said cases, Landlord lawfully may immediately, or at any time thereafter,
and without any further notice or demand except as is set forth herein and as
required by law, enter into and upon the demised premises or any part thereof in
the name of the whole, and hold the demised premises as if this lease had not
been made, and expel Tenant and those claiming under it and remove its or their
property without being taken or deemed to be guilty of any manner of trespass
(or Landlord may send written notice to Tenant of the termination of this
lease), and upon entry as aforesaid (or in the event that Landlord shall send
Tenant notice of termination as above provided, on the fifth day next following
the date of the sending of the notice), the term of this lease shall
terminate.  Notwithstanding the provisions of clause (1) of the immediately
preceding sentence, if Landlord shall have rightfully given Tenant notice of
default pursuant to said clauses twice during any twelve (12) month period, and
if Tenant shall thereafter in such twelve (12) month period default in the
payment of Fixed Rent, additional rent or other payments required of Tenant,
then Landlord may exercise the right of termination provided for it in said
immediately preceding sentence without first giving Tenant notice of such
default and the opportunity to cure the same within the time provided in said
clause (1).  Tenant hereby expressly waives any and all rights of redemption
granted by or under any present or future laws in the event of Tenant being
evicted or dispossessed for any cause, or in the event Landlord terminates this
lease as provided in this Article.
 
(B)  
OBLIGATIONS THEREAFTER

 
In case of any such termination, Tenant will indemnify Landlord each month
against all loss of Fixed Rent and additional rent and against all obligations
which Landlord may incur by reason of any such termination between the time of
termination and the expiration of the Term.  It is understood and agreed that at
the time of the termination or at any time thereafter Landlord may rent the
demised premises, and for a term which may expire before or after the expiration
of the Term, without releasing Tenant from any liability whatsoever, that Tenant
shall be liable for any expenses incurred by Landlord in connection with
obtaining possession of the demised premises, with removing from the demised
premises property of Tenant and persons claiming under it (including warehouse
charges), with putting the demised premises into good condition for reletting,
and with any reletting, including, but without limitation, reasonable attorneys’
fees and brokers fees, and that any monies collected from any reletting shall be
applied first to the foregoing expenses and then to the payment of Fixed Rent,
additional rent and all other payments due from Tenant to Landlord.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
CASUALTY AND TAKING
 
8.  
 (A)CASUALTY AND TAKING

 
In case during the Term all or any substantial part of the demised premises, the
buildings, or Lot or any one or more of them, are damaged by fire or any other
casualty or by action of public or other authority or are taken by eminent
domain, this lease shall terminate at Landlord’s election, which may be made
notwithstanding Landlord’s entire interest may have been divested, by notice
given to Tenant within thirty (30) days after the occurrence of the event giving
rise to the election to terminate.  Said notice shall, in the case of damage as
aforesaid, specify the effective date of termination which shall be not less
than thirty nor more than sixty days after the date of notice of such
termination.  In the case of any such taking by eminent domain, the effective
date of the termination shall be the day on which the taking authority shall
take possession of the taken property.  Fixed Rent and additional rent shall be
apportioned and adjusted as of the effective date of any such termination.  If
in any such case the demised premises are rendered unfit for use and occupation
and this lease is not so terminated, Landlord shall use due diligence to put the
demised premises, or, in the case of a taking, what may remain thereof
(excluding any items which Tenant may be required or permitted to remove, from
the demised premises at the expiration of the Term) into proper condition for
use and occupation, but Landlord shall not be required to spend more than the
net proceeds of insurance or award of damages it receives therefor, and a just
proportion of the Fixed Rent and additional rent according to the nature and
extent of the injury to the demised premises shall be abated until the demised
premises or such remainder shall have been put by Landlord in such condition;
and in case of a taking which permanently reduces the area of the demised
premises, a just proportion of the Fixed Rent shall be abated for the remainder
of the Term.  Notwithstanding the foregoing, in the event that there is a fire
or other casualty or a taking by eminent domain or by action of public or other
authority, Landlord shall, within thirty (30) days of such event, make a good
faith estimate of the anticipated restoration time.  If pursuant to such
estimate the damage to the base buildings or the Lot cannot be repaired and
restored to substantially the same dimensions as prior to the casualty and as
reasonably required for Tenant to conduct its business within eighteen (I8)
months from the occurrence of the same, Tenant shall have the right to terminate
this lease by notice to this effect given to Landlord within thirty (30) days
after receipt of Landlord’s determination as aforesaid, and which termination
shall be effective on the tenth (10th) day following the receipt by Landlord of
said termination notice.  If this lease shall not be terminated, as aforesaid,
Landlord shall promptly commence to rebuild same provided, however, that if the
buildings or Lot are not so restored within said eighteen (18) months, then
Tenant shall have the right, as Tenant’s sole remedy, to terminate this lease at
any time thereafter but prior to the completion of the restoration.  Further, if
any such fire or other casualty or taking by eminent domain or by action of
public or other authority occurs during the last two (2) years of the Term of
this lease, and the demised premises are damaged or destroyed as a result
thereof to the extent of fifteen percent (15%) or more of its insurable value,
or if the square foot floor area of the demised premises are reduced by such
taking during the last two (2) years of the Term by more than fifteen percent
(15%), then Landlord and Tenant shall have the right to terminate this lease, by
written notice given to the other party within thirty (30) days after the
casualty or taking, and which termination shall, be effective on the tenth
(10th) day following the delivery of said termination notice.
 
 
14

--------------------------------------------------------------------------------

 
 
(B)  
RESERVATION OF AWARD

 
Landlord reserves to itself any and all rights to receive awards made for damage
to the demised premises, buildings or Lot and the leasehold hereby created, or
any one or more of them, accruing by reason of any exercise of the right of
eminent domain or by reason of anything done in pursuance of public or other
authority.  Tenant hereby releases and assigns to Landlord all of Tenant’s
rights to such awards, and covenants to deliver such further assignments and
assurances thereof as Landlord may from time to time request.  It is agreed and
understood, however, that Landlord does not reserve to itself, and Tenant does
not assign to Landlord, any damages payable for (i) movable equipment, trade
fixtures, leasehold improvements, alterations and additions made by Tenant at
Tenant’s sole cost and expense, and personal property installed by Tenant or
anybody claiming under Tenant at its own expense or (ii) relocation expenses,
but in each case only if and to the extent that such damages are recoverable by
Tenant from such authority in a separate action and without reducing Landlord’s
award of damages.
 
ARTICLE IX
 
MORTGAGEE
 
9.  
 (A)SUBORDINATION TO MORTGAGES

 
It is agreed that the rights and interest of Tenant under this lease shall
be:  (i) subject and subordinate to the lien of any present or future first
mortgage and to any and all advances to be made thereunder, and to the interest
thereon, upon the demised premises or any property of which the demised premises
are a part, if the holder of such mortgage shall elect, by notice to Tenant, to
subject and subordinate the rights and interest of Tenant under this lease to
the lien of its mortgage; or (ii) prior to the lien of any present or future
first mortgage, if the holder of such mortgage shall elect, by notice to Tenant,
to give the rights and interest of Tenant under this lease priority to the lien
of its mortgage.  In the event of any of such elections, and upon notification
by the holder of such mortgage to that effect, the rights and interest of Tenant
under this lease shall be deemed to be subordinate to, or to have priority over,
as the case may be, the lien of said mortgage, irrespective of the time of
execution or time of recording of any such mortgage.  Tenant agrees that it
will, upon request of Landlord, execute, acknowledge and deliver any and all
reasonable instruments deemed by Landlord necessary or desirable to evidence or
to give notice of such subordination or priority and reasonably acceptable to
Tenant.  The word “mortgage” as used herein includes mortgages, deeds of trust
or other similar instruments and modifications, consolidations, extensions,
renewals, replacements and substitutes thereof.  Whether the lien of any
mortgage upon the demised premises or any property of which the demised premises
are a part shall be superior or subordinate to this lease and the lien hereof,
Tenant agrees that it will, upon request, attorn to the holder of such mortgage
or anyone claiming under such holder and their respective successors and assigns
in the event of foreclosure of or similar action taken under such
mortgage.  Tenant further agrees that it shall not subordinate its interest in
this lease to the lien of any junior mortgage, security agreement or lease
affecting the demised premises, unless the holder of the first mortgage upon the
demised premises or property which includes the demised premises shall consent
thereto.  Notwithstanding anything to the contrary contained in this Article 9,
Tenant shall not be required to subordinate this lease and the lien hereof to
the lien of any mortgage unless the holder of such mortgage shall enter into an
agreement with Tenant, in a form reasonably acceptable to Tenant, recordable in
form, to the effect that in the event of foreclosure of, or similar action taken
under, such mortgage, all of the terms and conditions of this lease shall remain
in effect and Tenant’s possession of the demised premises shall not be
terminated or disturbed by such mortgage holder or anyone claiming under such
mortgage holder so long as Tenant shall not be in default under this lease
beyond any applicable cure period.  Landlord shall obtain such an agreement from
the present mortgagee of the Property.
 
 
15

--------------------------------------------------------------------------------

 
 
(B)  
LIMITATION ON MORTGAGEE’S LIABILITY

 
Upon entry and taking possession of the mortgaged premises for any purpose, the
holder of a mortgage shall have all rights of Landlord, and during the period of
such possession Landlord, not such mortgage holder, shall have the duty to
perform all of Landlord’s obligations hereunder.  No such holder shall be
liable, either as a mortgagee or as holder of a collateral assignment of this
lease, to perform, or be liable in damages for failure to perform, any of the
obligations of Landlord unless and until such holder shall succeed to Landlord’s
interest herein through foreclosure of its mortgage or the taking of a deed in
lieu of foreclosure, and thereafter such mortgage holder shall not be liable for
the performance of any of Landlord’s obligations hereunder, except for the
performance of those obligations which arise during the period of time that such
mortgage holder holds Landlord’s right, title and interest in this lease or
which arose prior thereto and are of a continuing nature, such liability to be
limited to the same extent as Landlord’s liability is limited pursuant to
Section 10(E) hereof.
 
(C)  
NO RELEASE OR TERMINATION

 
No act or failure to act on the part of Landlord which would entitle Tenant
under the terms of this lease, or by law, to be relieved of any of Tenant’s
obligations hereunder or to terminate this lease, shall result in a release or
termination of such obligations or a termination of this lease unless (i) Tenant
shall have first given written notice of Landlord’s act or failure to act to
Landlord’s mortgagees of record, provided Tenant has received written notice of
such mortgagee, if any, specifying the act or failure to act on the part of
Landlord which could or would be the basis of Tenant’s rights and (ii) such
mortgagees, after receipt of such notice, have failed or refused to correct or
cure the condition complained of within the same time thereafter as allowed by
Landlord, but nothing contained in this Section (C) shall be deemed to impose
any obligation on any such mortgagee to correct or cure any such
condition.  Finally, Tenant agrees that so long as any present or future
mortgage shall remain in effect Tenant shall not alter, modify, amend, change,
surrender or cancel this lease nor pay the rent due hereunder in advance for
more than thirty (30) days, except as may be required herein, without the prior
written consent of the holder thereof, and Tenant will not seek to be made an
adverse or defendant party in any action or proceeding brought to enforce or
foreclose such mortgage.
 
ARTICLE X
 
GENERAL PROVISIONS
 
10.  
 (A)CAPTIONS

 
The captions of the Articles are for convenience and are not to be considered in
construing this lease.
 
 
16

--------------------------------------------------------------------------------

 
 
(B)  
SHORT FORM LEASE

 
Upon request of either party both parties shall execute and deliver a short form
of this lease in form appropriate for recording, and if this lease is terminated
before the Term expires, an instrument in such form acknowledging the date of
termination.  No such short form lease shall contain any indication of the
amount of the rentals payable hereunder by Tenant.
 
(C)  
RELOCATION

 
Intentionally Omitted.
 
(D)  
NOTICES

 
All notices and other communications authorized or required hereunder shall be
in writing and shall be given by mailing the same by certified or registered
mail, return receipt requested, postage prepaid, by mailing the same by Express
Mail or by having the same delivered by a commercial delivery service such as
Federal Express, UPS, Purolator Courier and the like.  If given to Tenant the
same shall be directed to Tenant at 64 Sidney Street, Cambridge, Massachusetts
42139, Attention:  Chief Financial Officer, or to such other person or at such
other address as Tenant may hereafter designate by notice to Landlord; and if
given to Landlord the same shall be directed to Landlord at Landlord’s Address,
or to such other person or at such other address as Landlord may hereafter
designate by notice to Tenant.  In the event the notice directed as above
provided shall not be received upon attempted delivery thereof to the proper
address and shall be returned by the Postal Service or delivery service to the
sender because of a refusal of receipt, the absence of a person to receive, or
otherwise, the time of the giving of such notice shall be the first business day
on which delivery was so attempted.
 
After receiving notice from Landlord or from any person, firm or other entity
that such person, firm or other entity holds a mortgage which includes the
demised premises as part of the mortgaged premises, no notice from Tenant to
Landlord shall be effective unless and until a copy of the same is given by
certified or registered mail to such holder, and the curing of any of Landlord’s
defaults by such holder shall be treated as performance by Landlord, it being
understood and agreed that such holder shall be afforded the same period of time
after the receipt of such notice as Landlord has in which to effect such cure.
 
(E)  
SUCCESSORS AND ASSIGNS

 
The obligations of this lease shall run with the land, and this lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legal representatives, successors and assigns, except that the Landlord
named herein and each successive owner of Landlord’s interest in this lease
shall be liable only for the obligations of Landlord accruing during the period
of its ownership.  Whenever Landlord’s interest in this lease is owned by a
trustee or trustees, the obligations of Landlord shall be binding upon
Landlord’s trust estate, but not upon any trustee, beneficiary or shareholder of
the trust individually.  Without limiting the generality of the foregoing, and
whether or not Landlord’s interest in this lease is owned by a trustee or
trustees, Tenant specifically agrees to look solely to Landlord’s interest in
the buildings and Lot (including any consideration received as part of a
transfer of the Property and insurance proceeds and condemnation awards) for
recovery of any judgment from Landlord, it being specifically agreed that
neither Landlord, any trustee, beneficiary or shareholder of any trust estate
for which Landlord acts nor any person or entity claiming by, through or under
Landlord shall ever otherwise be personally liable for any such judgment.  The
foregoing shall not limit any injunctive relief to which Tenant may be entitled.
 
 
17

--------------------------------------------------------------------------------

 
 
(F)  
NO SURRENDER

 
The delivery of keys to any employee of Landlord or to Landlord’s agent or any
employee thereof shall not operate as a termination of this lease or a surrender
of the demised premises.
 
(G)  
WAIVERS AND REMEDIES

 
The failure of Landlord or of Tenant to seek redress for violation of, or to
insist upon the strict performance of any covenant or condition of this lease
shall not be deemed a waiver of such violation nor prevent a subsequent act,
which would have originally constituted a violation, from having all the force
and effect of an original violation.  The receipt by Landlord of Fixed Rent or
additional rent with knowledge of the breach of any covenant of this lease shall
not be deemed a waiver of such breach by Landlord unless such waiver be in
writing signed by Landlord.  No consent or waiver express or implied, by
Landlord or Tenant to or of any breach of any agreement or duty shall be
construed as a waiver or consent to or of any other breach of the same or any
other agreement or duty.  No acceptance by Landlord of a lesser sum than the
Fixed Rent and additional rent then due shall be deemed to be other than on
account of the earliest installment of such rent due nor shall acceptance by
Tenant of any lesser sum that may be due Tenant from Landlord be deemed to be
other than on account of the full amount due, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
be deemed as accord and satisfaction, and Landlord or Tenant, may accept such
check or payment without prejudice to Landlord’s or Tenant’s right to recover
the balance of such installment or pursue any other remedy available to it.  The
specific remedies to which Landlord or Tenant may resort under the terms of this
lease are cumulative and are not intended to be exclusive of any other remedies
or means of redress to which it may be lawfully entitled in case of any breach
or threatened breach by Tenant or Landlord of any provisions of this lease.  In
addition to the other remedies provided in this lease, Landlord and Tenant shall
be entitled to the restraint by injunction of the violation or attempted or
threatened violation of any of the covenants, conditions or provisions of this
lease or to a decree compelling specific performance of any such covenants,
conditions or provisions.  If any term of this lease, or the application thereof
to any person or circumstances shall be held, to any extent, to be invalid or
unenforceable, the remainder of this lease, or the application of such term to
persons or circumstances other than those as to which it has been held invalid
or unenforceable, shall not be affected thereby, and each term of this lease
shall be valid and enforceable to the fullest extent permitted by law.  If any
interest to be paid by Tenant hereunder shall exceed the highest lawful rate
which Landlord may recover from Tenant, such interest shall be reduced to such
highest lawful rate of interest.
 
(H)  
SELF-HELP

 
If Tenant shall at any time default in the performance of any obligation under
this lease, Landlord shall have the right, but shall not be obligated, to enter
upon the demised premises and to perform such obligation, notwithstanding the
fact that no specific provision for such performance by Landlord is made in this
lease with respect to such default.  In performing such obligation, Landlord may
make any payment of money or perform any other act.  All sums so paid by
Landlord (together with interest, from the time paid by Landlord until the time
Tenant repays the same to Landlord at the Default Rate set forth in Section (A)
of Article V above), shall be deemed to be additional rent and shall be payable
to Landlord immediately on demand.  Landlord may exercise the foregoing right
without waiving any other of its rights or releasing Tenant from any of its
obligations under this lease.  If Landlord shall at any time default in the
performance of any obligation under this lease, Tenant shall have the right, but
shall not be obligated, to enter upon the demised premises and to perform such
obligation, notwithstanding the fact that no specific provision for such
performance by Tenant is made in this lease with respect to such default.  In
performing such obligation, Tenant may make any payment of money or perform any
other act.  All sums so paid by Tenant (together with interest, from the time
paid by Tenant until the time Landlord repays the same to Tenant, Default Rate
set forth in Section (A) of Article V above), shall be payable to Tenant
immediately on demand.  Tenant may exercise the foregoing right without waiving
any other of its rights or releasing Landlord from any of its obligations under
this lease.  If Landlord shall not reimburse Tenant within thirty (30) days of
Tenant’s demand, Tenant may set off such sums from fifty percent (50%) of the
monthly Fixed Rent payable by Tenant thereafter.
 
 
18

--------------------------------------------------------------------------------

 
 
(I)  
ESTOPPEL CERTIFICATE

 
Tenant agrees from time to time after the Commencement Date, upon not less than
ten (10) business days’ prior written request by Landlord, to execute,
acknowledge and deliver to Landlord a statement in writing certifying that this
lease is unmodified and in full force and effect; that Landlord has completed
Landlord’s Required Work; that Tenant has no defenses, offsets or counterclaims
against its obligations to pay the Fixed Rent and additional rent and to perform
its other covenants under this lease; that there are no uncured defaults of
Landlord or Tenant under this lease (or, if there have been any modifications,
that this lease is in full force and effect as modified and stating the
modifications, and, if there are any defenses, offsets, counterclaims, or
defaults, setting them forth in reasonable detail); and the dates to which the
Fixed Rent, additional rent and other charges have been paid.  Any such
statement delivered pursuant to this Section (I) may be relied upon by any
prospective purchaser or mortgagee of premises which include the demised
premises or any prospective assignee of any such mortgagee.  Landlord shall upon
not less than ten (10) business days prior written request of Tenant deliver to
Tenant a similar statement as requested herein.
 
(J)  
WAIVER OF SUBROGATION

 
(1) Tenant hereby releases Landlord to the extent of Tenant’s insurance
coverage, and to the full extent in the event Tenant elects to self insure for
Tenant’s personal property as permitted herein, from any and all liability for
any loss or damage caused by fire or any of the extended coverage casualties or
any other casualty insured against, even if such fire or other casualty shall be
brought about by the fault or negligence of Landlord or its agents.
 
(2) Landlord hereby releases Tenant, to the extent of the Landlord’s insurance
coverage and to the extent required to be carried pursuant to this lease, from
any and all liability for any loss or damage caused by fire or any of the
extended coverage casualties or any other casualty insured against, even if such
fire or other casualty shall be brought about by the fault or negligence of
Tenant or its agents.
 
(K)  
BROKERS

 
Tenant hereby represents and warrants to Landlord that it has dealt with no
broker in connection with this lease other than Burgess Properties, Inc., and
Meredith & Grew (“the Listed Brokers”), and there are no other brokerage
commissions or other finders’ fees payable in connection herewith.  Tenant
hereby agrees to hold Landlord harmless from, and indemnified against, all loss
or damage (including without limitation, the cost of defending the same) arising
from any claim by any broker other than the Listed Brokers, claiming to have
dealt with Tenant.  Landlord shall pay the brokerage commission due the Listed
Brokers by separate agreement, Landlord hereby represents and warrants to Tenant
that it has dealt with no broker in connection, with this lease other than
Burgess Properties, Inc., and Meredith & Grew (“the Listed Brokers”), and there
are no other brokerage commissions or other finders’ fees payable in connection
herewith.  Landlord hereby agrees to hold Tenant harmless from and indemnified
against, all loss or damage (including without limitation, the cost of defending
the same) arising from any claim by any broker other than the Listed Brokers,
claiming to have dealt with Landlord.
 
 
19

--------------------------------------------------------------------------------

 
 
(L)  
LANDLORD’S DEFAULTS

 
Landlord shall not be deemed to have committed a breach of any obligation to
make repairs or alterations or perform any other act unless:  (1) it shall have
made such repairs or alterations or performed such other act negligently; or (2)
it shall have received notice from Tenant designating the particular repairs or
alterations needed or the other act of which there has been failure of
performance and shall have failed to make such repairs or alterations or
performed such other act within a thirty (30) days after the receipt of such
notice (provided, however that if it shall reasonably require longer than thirty
(30) days, then such longer period provided Landlord commences such curing
within said thirty (30) days and prosecutes same to completion with due
diligence); and in the latter event Landlord’s liability shall be limited to the
cost of making such repairs or alterations or performing such other act.  Tenant
may, following such thirty (30) day (or longer) period make such repairs or
perform such act and Tenant may set off the costs thereof from fifty percent
(50%) of the monthly Fixed Rent payable by Tenant thereafter.  The foregoing
shall not limit any injunctive relief to which Tenant may be entitled.
 
(M)  
EFFECTIVENESS OF LEASE

 
The submission of this lease for examination does not constitute a reservation
of, or option for, the demised premises, and this lease becomes effective as a
lease only upon execution and unconditional delivery thereof by both Landlord
and Tenant.
 
 
20

--------------------------------------------------------------------------------

 
 
(N)  
HAZARDOUS MATERIALS

 
Tenant shall not (either with or without negligence) cause or permit the escape,
disposal or release of any biologically or chemically active or other hazardous
substances, or materials.  Tenant shall not allow the storage or use of such
substances or materials in any manner not sanctioned by the applicable permits,
or by law or by the highest standards prevailing in the industry for the storage
and use of such substances or materials, nor allow to be brought into the Lot
any such materials or substances except to use in the ordinary course of
Tenant’s business, and then only after written notice is given to Landlord of
the identity of such substances or materials.  Tenant shall obtain and maintain
all proper permits required by applicable law or ordinance for the storage and
use of hazardous materials, and Tenant shall furnish evidence of same upon
request.  Without limitation, hazardous substances and materials shall include
those described in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et seq., the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901 at seq., any
applicable state or local laws and the regulations adopted under these acts.  If
any lender or governmental agency shall ever require testing to ascertain
whether or not there has been any release of hazardous materials, and if it is
determined that there has been a release of hazardous materials attributable to
Tenant, then the reasonable costs thereof shall be reimbursed by Tenant to
Landlord upon demand as additional rent.  In addition, Tenant shall execute
affidavits, representations and the like from time to time at Landlord’s request
concerning Tenant’s best knowledge and belief regarding the presence of
hazardous substances or materials on the demised premises.  In all events,
Tenant shall indemnify Landlord in the manner elsewhere provided in this lease
from any release of hazardous materials on the demised premises occurring while
Tenant is in possession or elsewhere if caused by Tenant or persons acting under
Tenant.  The within covenants shall survive the expiration or earlier
termination of the Term of this lease.  Landlord acknowledges that Tenant may
use and store certain hazardous materials provided Tenant uses, stores and
removes same in accordance with all applicable laws.  Tenant shall in all events
remove any such hazardous materials upon the expiration of the Term of this
lease.  Landlord shall have the right, at reasonable times and upon prior
reasonable notice (but in any event not less than 48 hours prior notice), to
inspect the demised premises to determine the use, storage and removal of such
hazardous materials.  Upon request, Tenant shall give Landlord a list of the
hazardous materials used, stored and removed from the demised
premises.  Notwithstanding any provision of this lease to the contrary, Landlord
shall solely be responsible for the remediation (or to cause such removal or
remediation) and all costs thereof to the extent required by and in compliance
with all legal requirements of any hazardous material present in, on or under
the demised premises existing prior to the date Landlord delivers the demised
premises to Tenant, whether now known or discovered hereafter, or to the extent
caused by Landlord, or its servants or agents.  Landlord shall indemnify and
hold Tenant harmless from any claims, damages, liabilities, penalties, fines and
costs arising directly out of any condition caused or created by Landlord’s
failure to comply with its obligations under this Section.  The foregoing
indemnification of Tenant by Landlord includes, without limitation, all costs
incurred by or imposed upon Tenant in connection with any judgments, damages,
penalties, fines, liabilities or losses (including, without limitation, sums
paid in settlement of claims, reasonable attorneys’ fees, consultant fees and
expert fees).  Landlord’s obligations under this Section will survive the
termination or early expiration of this lease.
 
(O)  
DELAYS

 
In any case where either party hereto is required to do any act (other than make
a payment of money), delays caused by or resulting from Act of God, war, civil
commotion, fire or other casualty, labor difficulties, shortages of labor,
materials or equipment, government regulations or other causes beyond such
party’s reasonable control (other than such party’s financial condition) shall
not be counted in determining the time during which such act shall be completed,
whether such time, be designated by a fixed date, a fixed time or “a reasonable
time”.
 
ARTICLE XI
 
SECURITY DEPOSIT
 
11.  
INTENTIONALLY OMITTED.

 
ARTICLE XII
 
MODIFICATION
 
12.  
INTENTIONALLY OMITTED.

 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
 
OPTION
 
13.  
 (A)OPTION TERM

 
Tenant shall have the right, at its election, to extend the Original Term of
this lease for an additional period of five (5) years commencing upon the
expiration of the Original Term, provided that Landlord shall receive written
notice from Tenant of the exercise of its election at least nine (9) months
prior to the expiration of the Original Term and provided further that Tenant
shall not be in default beyond any applicable cure period at the time of
Landlord’s receipt of such notice in the payment of any Fixed Rent due Landlord
by Tenant.  Tenant shall have the right, at its election, to further extend the
Original Term as previously extended for one (1) additional period of five (5)
years commencing upon the expiration of the Original Term as previously
extended, provided that Landlord shall receive written notice from Tenant of the
exercise of its election at least nine (9) months prior to the expiration of the
Original Term as previously extended and provided further that Tenant shall not
be in default beyond any applicable cure period at the time of Landlord’s
receipt of such notice in the payment of any Fixed Rent due Landlord by
Tenant.  The expression “the original term” means the period of fifteen (15)
years referred to in Section (A) of Article 1 of this lease.  Prior to the
exercise by Tenant of either of said elections to extend the Original Term, the
expression “the term of this lease” or any equivalent expression shall mean the
Original Term; after the exercise by Tenant of one or both of the aforesaid
elections, the expression “the term of this lease” or any equivalent expression
shall mean the Original Term as it may have been then extended.  Except as
expressly otherwise provided in this lease, all the agreements and conditions in
this lease contained shall apply to the additional period or periods to which
the Original Term shall be extended as aforesaid.  If Landlord shall receive
notice of the exercise of an election in the manner and within the time provided
aforesaid, the Term shall be extended upon the receipt of the notice without the
requirement of any action on the part of Landlord.
 
(B)  
 OPTION RENT

 
During each of the additional periods for which the Original Term of this lease
may be extended as set forth in Section (A) of this Article XIII above, the
Fixed Rent payable hereunder shall be adjusted so as to equal the greater of (a)
the Fixed Rent payable immediately prior thereto, or (b) the “fair market rent”,
as mutually determined by Landlord and Tenant through the process of
negotiation.  Notwithstanding anything to the contrary contained herein,
however, if for any reason whatsoever Landlord and Tenant shall not agree in
writing upon the “fair market rent” for the additional period in question at
least six (6) months prior to the expiration of the Original Term, or the first
additional period, as the case may be, then the fair market rent for premises of
the size and nature of the demised premises shall be determined by licensed real
estate appraisers having at least ten (10) years’ experience in the appraisal of
commercial real estate in Greater Boston, Massachusetts, one such appraiser to
be designated by each of Landlord and Tenant.  If either party shall fail to
designate its appraiser by giving notice of the name of such appraiser to the
other party within fifteen (15) days after receiving notice of the name of the
other party’s appraiser, then the appraiser chosen by the other party shall
determine the fair market rent and his determination shall be final and
conclusive.  If the appraisers designated by Landlord and Tenant shall disagree
as to the fair market rent, but if the difference between their estimates of
fair market rent shall be five percent (5%) or less of the greater of the
estimates, then the average of their estimates shall be the fair market rent for
purposes hereof.  If the appraisers designated by Landlord and Tenant shall
disagree as to the amount of fair market rent, and if their estimates of fair
market rent shall vary by more than five percent (5%) of the greater of said
estimates, then they shall jointly select a third appraiser meeting the
qualifications set forth above, and his estimate of fair market rent shall be
the fair market rent for purposes hereof if it is not greater than the greater
of the other two estimates and not less than the lesser of the other two
estimates.  If said third appraiser’s estimate is greater than the greater of
the other two estimates, then the greater of the other two estimates shall be
the fair market rent for purposes hereof; and if the estimate of the third
appraiser shall be less than the lesser of the other two estimates, then the
lesser of the other two estimates shall be the fair market rent for purposes
hereof.  Each of Landlord and Tenant shall pay for the services of its
appraiser, and if a third appraiser shall be chosen, then each of Landlord and
Tenant shall pay for one-half of the services of the third appraiser.  In
determining fair market rent, any improvements made by Tenant in the demised
premises and not otherwise reimbursed by Landlord shall not be considered, such
that the appraisal shall be based on the condition of the demised premises as
same existed on the delivery date as improved by Landlord’s Construction
Contribution.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE XIV
 
TITLE TO PREMISES
 
Landlord represents and warrants to Tenant that Landlord is the owner of the
demised premises, and that there are no other individuals or entities having an
ownership interest in the demised premises whatsoever except as expressly stated
in this lease, and that Landlord has full right, power and authority, corporate
and otherwise, to execute this lease, to lease the demised premises and to
perform the obligations of Landlord under this lease.  Landlord shall provide
Tenant with its most recent commitment of title insurance or other proof
adequate to Tenant, to insure that Landlord has title to the demised premises,
unencumbered by claims which may disturb Tenant’s enjoyment of the demised
premises and that no tax liens exist against the demised premises.
 
Landlord warrants to Tenant that, by paying the rent provided for in this lease
and performing Tenant’s obligations under this lease, Tenant will be entitled to
peaceably and quietly enjoy the demised premises and all rights and
appurtenances thereto during the lease Term, without molestation or hindrance of
any person whomsoever.
 


EXECUTED as a sealed instrument in two or more counterparts as of the day and
year first above written.
 
LANDLORD:
H & N ASSOCIATES, LLC
 

/s/Harold C. Garnick
Harold C. Garnick, Manager
 


 
TENANT:
ADVANCED INHALATION RESEARCH, INC.
 


By  /s/James M. Frates
James M. Frates
Vice President                                      


 
ATTEST:
 


By /s/Patricia Allen
Director of Finance and Asst Secretary                


 
(Corporate Seal)
 

 
23

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PLAN SHOWING THE DEMISED PREMISES
 
[exhibit_10-lease2.jpg]
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
LANDLORD’S REQUIRED WORK
 
Landlord, at its expense, will complete the following improvements to the
Property:
 
 
1.
Completion of the passenger elevator upon installation by Tenant of Tenant’s
telephone service; and completion of the office lobby within one hundred fifty
(150) days of Commencement Date provided, however, Landlord will provide a
$5,000.00 allowance to Tenant if Tenant chooses to install its own floor
covering and ceiling in the 600 square foot lobby;

 
 
2.
All exterior parking lot paving, including the rear access drive (1.5” finish
coat and preliminary coat if not already done), finish/landscape around the new
drive, pave all around the smokestack area (including over concrete area), and
lighting on or before May 21, 2001; and striping by a mutually agreed upon date;

 
 
3.
Relocation of the light pole in the parking lot on or before May 31, 2001;

 
 
4.
Remove all equipment from building C and professionally clean the interior of
building C and restore the restrooms within one hundred fifty (150) days of
Commencement Date, failing which, the proportionate rent for building C shall
abate until the equipment is removed, the building interior is cleaned and the
restrooms are restored;

 
 
5.
Provide industrial heating and lighting to building D and provide electrical
service thereto.  The work set forth in this paragraph 5 shall be completed
within one hundred fifty (150) days of Commencement Date provided, however, if
Tenant elects to perform same, Landlord shall give Tenant an allowance of
$6,100.00;

 
 
6.
Landlord shall replace the structure linking building D to building A within one
hundred fifty (150) days of Commencement Date, failing which the proportionate
rent for building D shall abate until said structure is replaced.  Said
structure shall thereafter be considered a building;

 
 
7.
Replace/fix chainlink fence around both rear parking lots by May 31, 2001;

 
 
8.
Two (2) new double doors in building D by January 30, 2001;

 
 
9.
Smooth building D floor with concrete skim coat or comparable product within one
hundred fifty (150) days of Commencement Date;

 
 
10.
Clean up trash and remove all weeds around the buildings and garage area by May
31, 2001, and clean out the garage and secure and fix the doors thereto within
one hundred fifty (150) days of Commencement Date; and

 
 
11.
Install steps at back of building C to rear parking lot by May 31, 2001.

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
TENANT’S WORK
 
Except as otherwise set forth on Exhibit B, all work needed to prepare the
demised premises for Tenant’s occupancy shall be Tenant’s responsibility and is
herein called “Tenant’s Work”.  Except to the extent (if any) expressly provided
to the contrary in Exhibit B hereof, Tenant’s Work shall include, without
limitation, furnishing any distribution facilities within the demised premises
for utilities (including, without limitation, electricity, water and sewerage)
required to meet Tenant’s needs.
 
Tenant shall submit to Landlord for its approval plans and specifications for
Tenant’s Work.  Landlord shall have twenty (20) days from the date of submission
to approve or disapprove such plans and specifications.  In the event of
disapproval, Landlord shall give written notice of the same to Tenant and within
fifteen (15) days from the date of such notice, Tenant shall submit new plans
and specifications for Landlord’s approval, corrected so as to satisfy
Landlord’s objections.  Landlord shall not unreasonably withhold approval of
plans and specifications, and Landlord agrees to cooperate with Tenant in the
correction of disapproved plans and specifications.
 
All of Tenant’s Work shall be done at Tenant’s sole risk and expense.  Landlord
shall not be a party to nor incur any liability as a result of any contract to
perform any of Tenant’s Work.  Tenant shall obtain lien waivers from all of its
contractors commencing work in the demised premises so that no mechanics’ or
materialmen’s liens shall attach to the demised premises or the buildings as a
result of Tenant’s Work.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
LANDLORD’S SERVICES
 
Landlord shall cause the parking areas, driveways, walkways and outdoor stairs
and the Lot to be kept reasonably free and clear of snow, ice and refuse and
shall cause the landscaped areas (if any) of the Lot to be maintained in a
reasonably attractive appearance.  Landlord shall also cause the parking areas
of the Lot to be kept lighted during hours of darkness to the extent reasonably
required for the business operations conducted upon the Lot.  Landlord shall
cause the elevator to be regularly serviced and maintained.  In the event
Landlord shall on more than two (2) occasions in any twelve (12) month period
fail to provide said services in a satisfactory manner within thirty (30) days
following notice to Landlord by Tenant of such failure, Tenant may thereafter
perform such services as Landlord has failed to perform with an appropriate
adjustment in the management fee payable pursuant to Section (C) of Article 5
above.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
RULES AND REGULATIONS
 
INTENTIONALLY OMITTED
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
LEGAL DESCRIPTION OF LOT
 


 


 
The premises are bounded and described as follows:
 
That certain parcel of land on the southerly side of Carter Street and the
westerly side of Vale Street in Chelsea, Suffolk County, Massachusetts, being
shown as Lot 1 on a “Subdivision Plan of Land in Chelsea, Mass., dated August
15, 1973, made by John Marion, Registered Land Surveyor”, recorded with the
Suffolk County Registry of Deeds in Book 8687, Page 246, and being bounded and
described, in accordance with said Plan, as follows:
      
 
NORTHWESTERLY    
 
NORTHEASTERLY  
 
SOUTHEASTERLY,
EASTERLY AND
NORTHEASTERLY
 
SOUTHWESTERLY
 
WESTERLY AND
SOUTHWESTERLY
 
by Carter Street, 269 feet;
 
by Vale Street, 543.16 feet;
 
 
 
by Lot 5, by three lines 66.60 feet, 22.10 feet and 46.50 feet, respectively;
 
by land now or formerly of the Boston and Maine Corporation, 333.62 feet; and
 
 
by Lot 2, by three lines, 132.40 feet, 80.20 feet, and 157 feet, respectively.


 
 

--------------------------------------------------------------------------------

 

SIDE LETTER
 
1.           Reference is made to lease dated December 6, 2000, by and between
H&N Associates, LLC, a Massachusetts Limited Liability Company, as Landlord and
Advanced Inhalation Research, Inc., a Delaware Corporation, as Tenant, with
respect to premises known as Brickyard Square, Chelsea, Massachusetts.  Said
lease is hereinafter referred to as “the Lease”.
 
2.           Tenant agrees that it shall submit an application for tax relief
substantially in the form as attached as Exhibit A to this Side Letter to the
City of Chelsea on or before December 4, 2000.  Upon approval of such
application for tax relief by the City of Chelsea, Tenant shall cause the City
of Chelsea to submit same for approval to the Economic Development Incentive
Program of the Commonwealth of Massachusetts on or before December 21, 2000.  In
the event approval of such plan is not secured on or before February 28, 2001,
Tenant shall have the right to terminate the Lease for such failure to obtain
approval of the tax relief plan by a notice to this effect given to Landlord on
or before February 28, 2001 and all Fixed Rent, additional rent and any other
monies paid by Tenant to Landlord shall be returned immediately.  Failing the
giving of said notice to Landlord by said date, the Lease shall remain in full
force and effect in accordance with its terms and Tenant shall have no further
right to terminate the Lease except as may be provided for therein.  Upon such
approval, Tenant’s right to terminate the Lease for such reason shall lapse.
 
The provisions of Exhibit B of the Lease to the contrary notwithstanding, upon
notification from Tenant to Landlord that Tenant has obtained all of the
approvals described above or that Tenant has waived its termination right set
forth above, each item of Landlord’s Required Work to be completed within one
hundred fifty (150) days shall instead be completed within the earlier of ninety
(90) days after Tenant’s notification or one hundred fifty (150) days after the
Commencement Date.
 
This Side Letter shall be binding upon the undersigned and their respective
legal representatives, successors and assigns.
 
Executed as an instrument under seal as of 6th day of December, 2000.
 
LANDLORD:
H & N ASSOCIATES, LLC
TENANT:
ADVANCED INHALATION RESEARCH, INC.
 
 
/s/ Harold C. Garnick
Harold C. Gamick
Manager
 
By /s/ James M. Frates  
James M. Frates
Vice President                                                        
         
ATTEST:
 
 
By /s/ Patricia Allen
Patricia Allen
Director of Finance and Asst
Secretary                                                         
         
(Corporate Seal)
   
AGREED TO AND ACCEPTED ALKERMES, INC., AS GUARANTOR
 
 
By James M. Frates
James M. Frates
CFO, Vice President & Treasurer                                             
 
